[Cite as Kahle v. Ohio State Hwy. Patrol, 2011-Ohio-3445.]

                                      Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us




MELISSA KAHLE

       Plaintiff

       v.

OHIO STATE HIGHWAY PATROL

       Defendant

        Case No. 2010-11846-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, Melissa Kahle, filed this action against defendant, Ohio
State Highway Patrol (OSHP), contending that the door on her 2007 Dodge Charger
was damaged on October 6, 2010 as a proximate cause of negligence on the part of an
OSHP employee.           In her complaint, plaintiff requested damages in the amount of
$1,122.08, the total cost of replacing the door on her car. Also, in her complaint plaintiff
acknowledged that she carries insurance covering automobile damage with a $500.00
deductible provision and she has admitted receiving $622.08 from her insurer for repair
expenses. Pursuant to the provisions of R.C. 2743.02(D)1 plaintiff’s damage claim is
limited to $500.00. The filing fee was paid.
        {¶ 2} 2)         Defendant filed an investigation report admitting liability for
plaintiff’s loss and acknowledging that the damage amounted to $500.00, plaintiff’s


        1
            R.C. 2743.02(D) states in pertinent part:
          “(D) Recoveries against the state shall be reduced by the aggregate of insurance proceeds,
disability award, or other collateral recovery received by the claimant. This division does not apply to civil
actions in the court of claims against a state university or college under the circumstances described in
section 3335.40 of the Revised Code. The collateral benefits provisions of division (B)(2) of that section
apply under those circumstances.”
insurance coverage deductible.


                              CONCLUSIONS OF LAW
      {¶ 3} 1)     Negligence on the part of defendant has been established.
Johnson v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of
Cl. No. 2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of
Cl. No. 2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl.
No. 2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
      {¶ 4} 2)     Plaintiff has suffered damages in the amount of $500.00, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                             Court of Claims of Ohio
                                                                    The Ohio Judicial Center
                                                            65 South Front Street, Third Floor
                                                                       Columbus, OH 43215
                                                             614.387.9800 or 1.800.824.8263
                                                                        www.cco.state.oh.us




MELISSA KAHLE

      Plaintiff

      v.

OHIO STATE HIGHWAY PATROL

      Defendant

      Case No. 2010-11846-AD

Clerk Miles C. Durfey
ENTRY OF ADMINISTRATIVE
DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $525.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           MILES C. DURFEY
                                           Clerk

Entry cc:

Melissa Kahle                              Bridget Coontz
3496 East Hickory                          Assistant Attorney General
Cincinnati, Ohio 45245                     P.O. Box 182074
                                           Columbus, Ohio 43218-2074

RDK/laa
2/25
Filed 3/31/11
Sent to S.C. reporter 6/30/11